Name: Council Decision (EU) 2015/2191 of 10 November 2015 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years
 Type: Decision
 Subject Matter: fisheries;  European construction;  international affairs;  Africa
 Date Published: 2015-12-01

 1.12.2015 EN Official Journal of the European Union L 315/1 COUNCIL DECISION (EU) 2015/2191 of 10 November 2015 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (1) (the Partnership Agreement). (2) The protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement expired on 16 December 2014. (3) On 10 July 2015, the Union and the Islamic Republic of Mauritania initialled a new Protocol (2) to the Partnership Agreement (the Protocol). The Protocol grants Union vessels fishing opportunities in the fishing zones falling under the sovereignty or within the jurisdiction of the Islamic Republic of Mauritania. (4) In order to ensure that Union vessels can resume their fishing activities as quickly as possible, and in accordance with Article 14 of the Protocol, the Protocol should be applied on a provisional basis as from its signing. (5) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures necessary for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis, in accordance with Article 14 thereof, as from the date of its signature, pending the completion of the procedures necessary for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA (1) Council Regulation (EC) No 1801/2006 of 30 November 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (OJ L 343, 8.12.2006, p. 1). (2) Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (see page 3 of this Official Journal).